Citation Nr: 1738250	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  15-18 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, to include a murmur and coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from December 1950 to September 1952, and from June 1953 to February 1956, followed by a period of Reserve service from December 1975 to October 1990.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his son provided testimony at a June 2017 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The Board notes that in a June 2014 rating decision, the RO denied reopening of a claim of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran filed a timely notice of disagreement (NOD), and in a July 2016 letter, the RO acknowledged receipt of the NOD and informed him that a statement of the case (SOC) would be forthcoming.  Subsequently, the Veteran requested a hearing before a Decision Review Officer (DRO), which was scheduled for July 2017.  However, prior to the hearing, the Veteran withdrew his hearing request.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current heart disability, diagnosed as coronary artery disease and which required the placement of a pacemaker, began during active service, and was manifested by episodes of dizziness, black outs, and headaches.  He testified at the June 2017 Board hearing that he was diagnosed with a heart condition during active service (presumably other than the murmur that is documented in active service), but was not told what it was.  

He was afforded a VA examination in December 2010 to provide an opinion regarding his claim for service connection for a heart disability.  However, the Board finds that the VA examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The 2010 VA examiner diagnosed a cardiac arrhythmia, third degree AV block, status post pacer in 2008, and coronary artery disease, non-obstructive.  He then opined that it is less likely that the "...current cardiac condition is the same as [the Veteran's] claimed condition of systolic pulmonic murmur.  Systolic pulmonic murmur is usually due to pulmonary stenosis which is not documented in this [Veteran's] medical records.  Cardiac exam per private records does not indicate the presence of murmurs."  

While the 2010 VA examiner opined that the current heart condition (diagnosed as coronary artery disease) is not related to heart murmurs, he did not address whether the current heart condition is etiologically related to active service, to include whether it first manifested during active service in the form of episodes of dizziness, black outs, and/or headaches.  Moreover, he stated that there was no indication of murmurs in the treatment records; however, private treatment records as recent as January 1999 indicate the presence of a systolic ejection murmur, and his September 1952 separation examination report documents a systolic murmur as well.  An addendum VA opinion or new VA examination, if deemed necessary, is needed to address whether the currently diagnosed heart disability, to include coronary artery disease, cardiac arrhythmia, and third degree AV block, is etiologically related to active service, to include whether it initially manifested during active service.         



[CONTINUED ON NEXT PAGE]

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the 2010 VA examiner, if available, or otherwise another appropriate examiner. If the examiner deems that a VA examination is necessary to address the medical questions below, then Veteran should be afforded the opportunity to attend such an examination.  The claims file shall be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

The examiner should offer an opinion as to the following question:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current heart disability - to include coronary artery disease, cardiac arrhythmia, and third degree AV block - was incurred during or caused by active service?  The examiner should also address whether the current heart condition first manifested during active service in the form of episodes of dizziness, black outs, headaches, and/or a heart murmur.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  When the development requested has been completed, the issues of entitlement to service connection for a heart disability should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




